Citation Nr: 0706860	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-21 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for hepatitis C.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's current hepatitis C is related to his period of 
active duty.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not 
been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which evidence the claimant 
is expected to provide.  Furthermore, in compliance with 38 
U.S.C.A. § 3.159(b), the notification should include the 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  

In this case, the RO provided the veteran 38 U.S.C.A. § 
5103(a) notice in a letter, dated in June 2003.  That 
correspondence specifically advised him of the information 
and evidence necessary to substantiate his claim; informed 
him of his and VA's respective responsibilities in obtaining 
evidence in support of his claim; and suggested that he 
submit any pertinent evidence in his possession.  

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has recently added further requirements to 
what must be contained in the initial notice that is provided 
with regard to downstream elements of a claim for service 
connection. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  A notice was sent to the veteran in June 2006 
providing the information required by Dingess.

For the above reasons, the Board finds that the June 2003 
letter and the June 2006 notice substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. App. 
370 (2002).    

The file contains VA medical records that date from October 
1970 to August 2005.   
The Board is unaware of any outstanding medical records; as 
such, the Board finds that VA's duty to assist in obtaining 
records has been fulfilled. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion if necessary to 
decide the claim.  An examination was not provided in this 
matter, since there is no suggestion, except by 
unsubstantiated allegation, that the veteran's hepatitis C 
may be associated with an established event, injury or 
disease during service.  See Wells v. Principi, 326 F. 3d 
1381, 1384 (Fed. Cir. 2003); McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Board finds that referral of the case 
for the purpose of obtaining a medical opinion is not 
warranted.  

Based on the procedural history of this case, the Board 
concludes that VA has complied with the duties to notify and 
assist obligations set forth in 38 U.S.C.A. §§ 5103(a) and 
5103A.  Overall, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. §§ 
5103, 5103A, or 38 C.F.R. § 3.159.

Background & Analysis

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service. 38 U.S.C.A. § 1110.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.

The veteran's service medical records are silent for any 
treatment or complaint of hepatitis C and his separation 
examination does not note any abnormalities.  
VA medical records confirm that the veteran has hepatitis C.  
The earliest diagnosis of this condition is dated in December 
1998, nearly three decades after service.  No competent 
evidence, however, links his current disability to service.  

The veteran reports that he served as a medic during while on 
active duty.  In his August 2004 notice of disagreement, he 
stated that while working as a medic, he was "taught to 
suture, do local annistesia, (sic) dress wounds, and 
autoclave."  He also claims to have gone into villages and 
treated emergency victims.  As a result, the veteran contends 
that he was exposed to "many bloody situations," and that 
he has hepatitis C as a result.  

As the RO noted in denying this claim, the veteran's complete 
service personnel records have been associated with the 
claims folder, and the file does not reflect that the veteran 
worked as a medic while on active duty.  Service personnel 
records show that the veteran's military occupations were as 
a crane shovel operator and a vehicle repairman, and that 
after his initial training upon enlistment, that he served in 
an Engineer unit.    

In light of these official records, the Board finds the 
veteran's statements that he worked as a medic during service 
and was exposed to risk factors for contracting hepatitis C 
in that role are not credible.  

To the extent the veteran has suggested that his current 
hepatitis C manifested because of active duty, as a layman, 
he has no competence to give a medical opinion on the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In light of the service personnel records, the 
weight of the credible evidence fails to demonstrate that the 
veteran's current hepatitis C is related to active duty.  As 
the preponderance of the evidence is against the claim for 
service connection, it must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

Service connection for hepatitis C is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


